DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosoe et al. (US 2014/0197600).
With regard to claim 1, Hosoe discloses a sliding component (i.e. the mechanical seal as seen in Fig. 1 or 2, comprising at least 3 and 6) comprising a first seal ring (one of 3 or 6) and a second seal (the other of 3 or 6) ring that are opposite to each other (i.e. axially opposite/facing one another as seen in Fig. 1 or 2) and causing respective sliding surfaces thereof to slidably rotate relative to each other (as described in paragraph [0050], etc. as 3 is attached to the rotary shaft and 6 is attached to the stationary housing, and in light of the above 112(b) rejection of this limitation), to seal a sealed fluid present on a radially inner or outer side of the sliding surfaces of the first and second seal rings (as described in paragraphs [0050], etc.), wherein in the sliding surface of the first seal ring, a plurality of dynamic pressure recesses (e.g. the labeled portions in Examiner annotated Fig. 6 below) is formed to be separately arranged in a circumferential direction (as seen in Figs. 6(a)-7(b), the dynamic pressure recesses generating a dynamic pressure by a relative sliding rotation between the first seal ring and the second seal ring (as described in paragraphs [0014], etc. and in light of the 112(b) rejection of this claim), and in the sliding surface of the second seal ring, a plurality of static pressure recesses (10, as seen in Figs. 3-5(b), 7(a)-8, etc.) is formed in the circumferential direction at positions where the static pressure recesses cooperate with the dynamic pressure recesses (as seen in Figs. 4(b) and 7(a)-8), the static pressure recesses being deeper than the dynamic pressure recesses (i.e. when viewed together Fig. 6(b) with Figs. 4(b), 7(b), and 8 clearly show that the depth of the Examiner labeled dynamic pressure recess is less than the depth of 10 due to the labeled recesses being the shallowest recesses), and each of the static pressure recesses has a bottom portion formed in a flat shape, a U-shape or a V-shape in a cross section (as seen in Figs. 5b, etc. the indentations of the recesses 10 are considered at least U or V-shaped at the respective bottom of each).

    PNG
    media_image1.png
    571
    635
    media_image1.png
    Greyscale

With regard to claim 2, Hosoe discloses that the plurality of dynamic pressure recesses and the plurality of static pressure recesses at least overlap with each other in a radial direction (as seen in Figs. 4(b), 6(a)-(b), and 8).

With regard to claims 3 and 12, Hosoe discloses that the dynamic pressure recesses are open toward the radially inner or outer side where the sealed fluid is present (i.e. as seen in Figs. 6(a)-(b), etc. they are connected to other recessed that adjoin the outer periphery of the ring and thus a side where the sealed fluid is/can be. Additionally see the above 112(b) rejection of this limitation).

With regard to claims 4 and 13, Hosoe discloses that each of the dynamic pressure recesses has a strip shape (as seen in Figs. 6(a)-(b) each dynamic pressure recess is an elongated shape that can be considered a strip).

With regard to claims 5, 14, 16, and 18, Hosoe discloses that each of the static pressure recesses is a dimple (as described in paragraphs [0059], etc. disclose that 10 is made up of periodic linear indentations each of which can be considered a dimple, especially as dimples are known in the art to encompass a wide variety of shapes including elongated shaped, not merely the shapes illustrated by Applicant).

With regard to claims 6, 15, and 17, Hosoe discloses that each of the dynamic pressure recesses has a strip shape extending in the circumferential direction in a plan view (as seen in Figs. 6(a)-(b) each dynamic pressure recess is an elongated shape in the illustrated plan view and which can be considered a strip), and each of the static pressure recesses is a dimple (as described in paragraphs [0059], etc. disclose that 10 is made up of periodic linear indentations each of which can be considered a dimple, especially as dimples are known in the art to encompass a wide variety of shapes including elongated shaped, not merely the shapes illustrated by Applicant).

With regard to claims 7 and 19, Hosoe discloses that the dynamic pressure recesses are arranged only on the radially inner or outer side where the sealed fluid is present (as seen in Fig. 6(a), and in view of the above 112(b) rejection of this claim).

With regard to claims 8 and 20, Hosoe discloses that the dynamic pressure recesses are arranged only in a region of one quarter or less of the sliding surface of the first seal ring on the radially inner or outer side where the sealed fluid is present (as seen in Figs. 6(a) and 7(a) as the dynamic pressure recesses interpreted by Examiner only take up a small fraction of the sealing face, especially as claim 1 only requires as least two such and the sealing face extends all the way around the ring).

With regard to claim 9, Hosoe discloses that the static pressure recesses are arranged in an entire region of the sliding surface of the second seal ring (as seen in Fig. 3, etc. as examiner has interpreted the region they are in to only include the static pressure recesses).

With regard to claim 10, Hosoe discloses that the static pressure recesses have a depth dimension larger than a maximum opening diameter dimension of the static pressure recesses in the plan view (as detailed in paragraphs [0080]-[0083] and seen in Figs. 3-5(b) the depth can be considered d1+d2 which can be up to 20h or 200 µm (as h is disclosed as up to 10 µm) and the pitch is 0.1 µm to 100 µm which as seen in the Figs. can be measured in a radial direction).

With regard to claim 11, Hosoe discloses that the sealed fluid is a high-pressure liquid of 0.1 MPa or more (Examiner notes that as this is considered a capability of the sliding component/intended use and as the device of Hosoe is capable of use (even if such would be over or under the desired pressures it can still be used with it in some manner and for some small amount of time) with a wide variety of sealed fluids under various pressures, as all mechanical seals are, this limitations is anticipated).

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. In so much that they apply to the current grounds or rejection, Applicant's arguments filed 16 June 2022 have been fully considered but they are not persuasive. Applicant’s main argument is with respect the newly added limitation that the static pressure recesses have a bottom portion with a flat, U, or V-shape in cross-section. As detailed in the amended grounds of rejection above, the Hosoe reference discloses such. Accordingly such arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675